Title: To George Washington from Brigadier General Edward Hand, 20 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] 20th Novr 1778
  
I yesterday recd the inclosed Packet from Major Whitcomb for the President of Congress & take this opertunity of forwarding it by way of Head Quarters, as I think your Excy should see it.
  
  
  
  I dont know what Establishment Major Whitcombs Corps is on or on what footing they were raised. had I been Earlier informd of their want of Stores would have falen on means of Supplying them—Inclosed your Excy has a Copy of Major Whetcombs narative of the progress of the Enemy to the Northward, and Returns of the Strength of his Garrison.
I take the liberty to hint to your Excy that if Congress mean to Send a force into the Indian Country in the Spring Provision should be made for it this Winter whilst the Snow is on the Ground, either at Fort Schuyler, or Otswego Lake, at the Former if the Rout be by the Onida lake, & at the latter if by the Susquehanna. I am Sir with much respect your Excy most Obedt and most Hble Servt
  
    Edwd Hand
  
  
P.S. when I recd Major Whetcombs Packet the D.M.M.G. for the department was at my Quarters, and on his way to Fort Stark I directed him to go to Rutland to Muster the Garrison there. he told me it was not in his department, & could not afford the Expence of Traveling there, he however has engaged to go there on my promising to defray the Additional Expence. I expect some Instructions from yr Excy in the Matter.
  

  Edwd Hand

